DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/13/2021 have been fully considered but they are not persuasive.
Applicant argues that Carson et al. does not disclose or teach a convex portion having a radius of curvature between 0.4mm and 0.6mm that also intersects a flat portion of an optic edge.
The claim recites that the convex portion extends from a periphery of the anterior optic. In the rejection below, the modification is the convex region of Green, being modified with the convex portion of Carson et al. to provide the desired radius of curvature.  The intersection of the flat portion of the optic edge is not the portion being modified by Carson et al. Changes in the rejection are solely to clarify the combination made. Therefore the rejection below is made FINAL. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 2004/0059414) in view of Carson et al. (US 2001/0018612).  
Referring to claim 1, Green discloses an intraocular lens comprising: an optic comprising an anterior optic surface, a posterior optic surface, and an optic edge extending between the anterior optic surface and the posterior optic surface, the optic edge comprising: a convex portion extending from a periphery of the anterior optic surface, and a flat portion extending from a periphery of the posterior optic surface such that a corner edge is formed between the optic edge and the posterior optic surface, the flat portion intersecting the convex portion to form the optic edge having a continuous, smoothly-sloped surface from the periphery of the anterior optic surface to the periphery of the posterior optic surface(see annotation of Fig. 5B below and paragraph 32).

    PNG
    media_image1.png
    297
    688
    media_image1.png
    Greyscale


Green lacks a detailed description of wherein the convex portion has a radius of curvature of between 0.4 mm and 0.6 mm.
Carson et al. discloses an lens in the same field of endeavor with a convex portion extending from a periphery of the anterior optic surface (R1), wherein the convex portion has a radius of curvature of between 0.4 mm and 0.6 mm(paragraph 46).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the convex region of Green to further include a radius of curvature in the In re Aller, 105 USPQ 233.
Referring to claim 2, Green discloses wherein a first radius of the curvature of the convex portion is greater than a second radius of the corner edge (see the convex portion and the corner edge region of annotated Fig. 5B).
Referring to claim 5, Green discloses wherein the second radius is zero (second radius, corner edge is on a flat region, see Fig. 5B annotation).
Referring to claim 7, Green discloses wherein the corner edge has a discontinuous slope with respect to the flat surface portion and the posterior optic surface (Fig. 5B annotation, paragraph 32).
Referring to claim 8, Green discloses wherein the intraocular lens has a center thickness that is greater than an edge thickness of the optic edge (see Fig. 5B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774